DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-10, and 14-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 8-10, and 14-20 define structural elements of the dispenser, however claim 1 is directed to “a heater arrangement”, therefore limitations to structure other than structure associated with the heater arrangement fails to further limit claim 1.    Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3,7,11,13 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Varanasi et al(6968124).
	Varanasi et al teaches a heater arrangement(figure 3), the heater arrangement comprising a cylinder(external upper structure of heater 30 in figure 3) defining an opening(unnumbered and shown in figure 3) and a resistor (crosshatched structure in figure 6) embedded in the cylinder(30).  Examiner notes the claim is directed to “ a heater arrangement”, therefore limitations to “ for a volatile material dispenser” are not given patentable weight with regards to analysis of prior art, wherein Varanasi et al clearly teaches the structural elements of the claimed heater arrangement.  Examiner notes lines 5-10 directed to “the dispenser” are also not given patentable weight with regards to analysis of prior art.  
	Varanasi et al further teaches wherein the cylinder is made of a ceramic aluminum composite.  Varanasi et al further teaches wherein the heater arrangement further includes a heater chassis(lower portion of heater 30) that is configured to support the cylinder.  Varanasi et al further teaches wherein the heater chassis defines a passage, wherein the passage of the heater chassis is configured to be coaxial with the opening of the cylinder.  Varanasi et al further teaches wherein the cylinder comprises an annular body having a peripheral edge, an interior edge(interior edge shown in figure 6), and a main surface extending therebetween, wherein the interior edge defines the opening, and wherein the interior edge and the peripheral edge are disposed on different planes.  Varanasi et al further teaches wherein the main surface is planar for more than 50% of a radial distance from the peripheral edge to the interior edge.  
Claims 21,24,25 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Varanasi et al(6968124).
Varanasi et al teaches a volatile material dispenser comprising a housing(lower housing shell 42 in figure 3) configured to receive a refill(26) containing a volatile material and a wick(28), the housing including a first cavity supporting a heater arrangement(30), wherein the heater arrangement comprises a cylinder( external upper structure of heater 30 in figure 3), a heater chassis(lower structure of heater 30), and a resistor (crosshatched structure in figure 6) that is embedded in the cylinder, wherein the cylinder defines an opening(figure 3) and the heater chassis defines a passage that is configured to be axially aligned with the opening of the cylinder, and wherein the dispenser is configured such that, when the refill is received within the housing, the opening of the cylinder is axially aligned with the wick, and a radial gap(noting gap in figure 8) is formed between the heater arrangement and the wick.  
Varanasi et al further teaches a top cover(20 in figure 3), wherein the top cover includes an annular wall having a first surface, a second surface opposite therefrom, an outer edge, and an inner edge that defines a central aperture(36), wherein the central aperture defines an axial direction, wherein the outer edge and the inner edge are concentric and are disposed on different planes(concave surface leading to central aperture), and wherein a portion of the annular wall extends radially inward in an axial direction toward the inner edge.   Varanasi et al further teaches wherein the annular wall extends radially inward from the outer edge curving in an axial direction toward the inner edge.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6,12 are rejected under 35 U.S.C. 103 as being unpatentable over Varanasi et al(6968124).
	Varanasi et al teaches all of the limitations of claims 4 and 5 but is silent as to wherein the cylinder makes up less than 50% of the heater arrangement and wherein the cylinder makes up less than 38% of the heater arrangement.   Examiner respectfully submits the choice of a size of the cylinder with respect to the heater arrangement would be a design choice based on the overall size of the heater arrangement, and noting Varanasi et al clearly teaches a cylinder making up a smaller percentage size of the overall heater arrangement, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a cylinder makes up less than 50%(or 38%) of the heater arrangement to provide for an optimized size of the cylinder with respect to a heater chassis.  
	Varanasi et al teaches all of the limitations of claim 6 but is silent as to wherein the heater chassis is made of nylon.    Examiner respectfully submits the choice of material for the heater chassis would be one of design choice, noting the heater chassis needing to be formed of a material that would withstand elevated temperatures from the heater, therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to form the heater chassis of Varanasi et al of nylon as an effective material for holding a heating element.  
	Varanasi et al teaches all of the limitations of claim 12 but is silent as to wherein the main surface extends from the peripheral edge to the interior edge, wherein the main surface is planar adjacent the peripheral edge and curved adjacent the interior edge.   Examiner notes from figure 8 that the cylinder is spaced by a gap adjacent to a wick, therefore someone of ordinary skill in the art would understand to form the interior edge as a curved surface to increase a venturi effect of airflow, therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to form the interior edge as a curved surface to provide for an optimized surface for airflow past the heater arrangement.  
Claims 28,29, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Farrell et al(10973944) taken together with Lal et al(10543292) in view of Varanasi et al(6968124).
(Examiner initially notes claims 28 up to 35 have been renumbered 28-38 for purposes of examination, noting the claim numbering goes from 28 to 27 to 28-35)
	Farrell et al teaches a volatile material dispenser comprising a housing(25) configured to receive a refill(reservoir 60 in figure 8) containing a volatile material and a wick(80),  the housing including a first cavity, and a top cover(fragrance emission vent 50) defining a central aperture(52) through which a vapor plume exits the housing, wherein the top cover includes an annular wall having a first surface, a second surface opposite therefrom, an outer edge, and an inner edge that defines a central aperture(52), wherein the central aperture defines an axial direction, and the outer edge and inner edge are concentric and are disposed on different planes(figure 8 showing different planes), wherein the second surface extends radially inward from the outer edge curving in a first direction until a trough until the inner edge.  Farrell et al is silent as to the top cover configured to couple to the housing.  Lal et al teaches a volatile material dispenser including a housing(100) configured to hold an evaporable material, and a top cover(115) configured to couple to the housing and define a central aperture(117).  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a top cover which is separable from a main housing in order to provide access to internal structures of the housing.  
	Farrell et al is further silent as to a trough which gradually curves in a second direction opposite the first axial direction until it meets the inner edge.  Lal et al teaches a top cover including an outer edge and a central aperture, the central aperture(117) formed by an elevated structure leading to the central aperture.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide the trough formed in the cover of Farell et al gradually curving to an elevated structure so that the central aperture is elevated from a lowermost surface of the top cover.  Examiner notes providing a gradual curve to the elevated structure of Lal et al would have been obvious based on asthetic looks required of the cover, with the gradual curve providing limited functional enhancement over the elevated structure of Lal et al.  
	Farrell et al is further silent as to the housing cavity supporting a heater arrangement.  Varanasi et al teaches a volatile material dispenser comprising a housing(lower housing shell 42 in figure 3) configured to receive a refill(26) containing a volatile material and a wick(28), the housing including a first cavity supporting a heater arrangement(30). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a heater arrangement within the first cavity(cavity shown in figure 8 of Farrell et al) so that a space proximate the wick(80) is heated.  
	Farrell et al taken together with Lal et al in view of Varanasi et al teaches all of the limitations of claim 27 but is silent as to where the inner edge and the outer edge are disposed on planes that are axially spaced between 1 millimeter and 5 millimeters.   Examiner respectfully submits that outer edge and inner edge of Farrell et al taken together with Lal et al are disposed on different planes, and providing a specified distance between 1 millimeter and 5 millimeters would have been obvious to someone of ordinary skill in the art based on optimization of the amount of distance required to place the inner edge on a different plane from the outer edge.  
	Farrell et al taken together with Lal et al in view of Varanasi et al further teaches wherein the first surface of the annular wall is convex. Farrell et al together with Lal et al in view of Varanasi et al further teaches wherein the top cover comprises a plurality of apertures (54 in Farrell et al) arranged around the central aperture.  Farrell et al together with Lal et al in view of Varanasi et al further teaches wherein the plurality of apertures proximate the outer edge are smaller than the plurality of apertures proximate the inner edge.  Farrell et al together with Lal et al in view of Varanasi et al further teaches wherein at least one of the plurality of apertures comprises a chamfered edge, and wherein the chamfered edge is disposed proximate the second surface of the annular wall.   Farrell et al together with Lal et al in view of Varanasi et al further teaches wherein the second surface defines a converging outlet defined between the trough and the inner edge, and wherein the second surface gradually curves from the trough to the inner edge.  Farrell et al together with Lal et al in view of Varanasi et al further teaches wherein a diameter of the central aperture is between 50% and 80% of a diameter defined by the trough. 
	
	Allowable Subject Matter
Claims 22,23, 26,30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 22 recites “wherein the annular wall extends radially inward from the outer edge curving in a first axial direction opposite the inner edge until a trough and gradually curves in a second direction opposite from the first axial direction until it meets the inner edge”.  Varanasi et al teaches a cover having an annular wall that forms a concave surface, however Varanasi et al does not teach or suggest wherein the annular wall extends radially inward from the outer edge curving in a first axial direction opposite the inner edge until a trough and gradually curves in a second direction opposite from the first axial direction until it meets the inner edge.
	Claim 26 recites “wherein a diameter of the opening defined by the cylinder is smaller than an outer diameter of the wick”.  Varanasi et al in figure 8 teaches a diameter of the opening of the cylinder which is larger than an outer diameter of the wick.  
	Claim 30 recites “wherein the first surface of the annular wall is concave”.   Farrell et al teaches a first surface which is convex, the convex surface defined for optimal formation of vortices and collect fragrance which is not dispersed.  

Claim 27 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Varanasi et al teaches a volatile material dispenser comprising a housing(lower housing shell 42 in figure 3) configured to receive a refill(26) containing a volatile material and a wick(28), the housing having a heater arrangement(30) configured to volatilize the volatile material into a vapor plume, wherein the volatile material dispenser further includes a top cover(20) comprising an annular wall having a first surface, a second surface, an outer edge, and an inner edge defining a central aperture(36) for emission of volatile material therethrough, wherein the inner edge is elevated relative to the outer edge, wherein the heater arrangement comprises a resistor(crosshatched structure in figure 6) retained within a cylinder and a heater chassis that defines a passage therethrough, the cylinder comprises a main surface(external upper surface of structure 30 in figure 3)  defining an opening.  However Varanasi does not teach or suggest a cylinder comprising a main surface and a chimney that defines an opening, wherein the chimney is elevated relative to the main surface of the chimney and gradually restricts from a first end proximate the main surface to a second end distal the main surface, wherein the cylinder is coupled to the heater chassis and makes up less than 40%  a volume of the heater arrangement.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
May 4, 2022